Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The amendment filed on 09 March 2022 amending away from the claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered.  The remaining claims are not readable on the elected invention because Applicant is not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention. See MPEP 819. The claim amendments filed 09 March 2022 is directed to a shift in invention from the originally filed and previously elected claims.  This claim amendment is directed to a related, but distinct, invention, which presents a serious burden on the Examiner, from the originally filed claims of the present application.  The related invention are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the invention of amended claims 1, 6, 7, 13, 16, and 17 filed 09 March 2022 (invention I) and original claims 1-8 and 13 (invention II) have materially different design, mode of operation, functions, or effect because certain significant limitations in one of the groups find no counterpart in the other groups and vice versa. The claims of invention I do not require certain significant limitations of "accumulating variation in feelings of a user caused by going in and out of a specific space; and calculating, by a processor, an evaluation value of the specific space on a basis of the variation in the feelings of the user" as found in invention II.  In addition, invention II does not require a certain significant limitations of "recognize a facial expression of the first user from each of the first image and the second image; determine a first smile level as a first happiness level of the first user based on the recognized facial expression from the first image; determine a second smile level as a second happiness level of the first user based on the recognized facial expression from the second image; control the memory to accumulate the first happiness level of the first user and the second happiness level of the first user; calculate an evaluation value of the specific space based on: a difference between the second happiness level of the first user and the first happiness level of the first user; and a first dwell time of the first user in the specific space based on the entrance timing and the exit timing, wherein the calculation of the evaluation value is performed in a case where the first dwell time of the first user in the specific space is longer than a determined time, the evaluation value is calculated such that a first weight is set for the first user with the first dwell time and a second weight is set for a second user with a second dwell time, the first weight is larger than the second weight,  the first dwell time of the first user in the specific space is longer than the second dwell time of the second user in the specific space” and “control reception of space identification information from an external device via a second communication network, wherein the space identification information indicates the specific space; and control transmission of the evaluation value of the specific space indicated by the space identification information to the external device, wherein the external device generates a map image having pixel values corresponding to the evaluation value" as found in the independent claim of invention I.  In particular, these amended limitations of Invention I drive the claimed invention from the elected space evaluation system and method to the non-elected heat map system and method identified in the Restriction that Applicant elected without traverse via telephone on 24 March 2020 and noted in the Office Action mailed 07 April 2020.  In other words, the related product and process inventions would not have been obvious over relative to each other (i.e., they are not obvious variants) within the meaning of 35 U.S.C. 103. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

The amendment filed 09 March 2022 would place a serious burden on the Examiner based on the inventions having acquired a separate status in the art due to their recognized divergent subject matter and the inventions require a different filed of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) (i.e., materially different functions recited above which are not obvious variants of each other).  For instance, the amended claims have shifted from the embodiment illustrated in Fig. 2 and 3 and classified in A61B 5/165 to the embodiment illustrated in Fig 4-6 and classified in G06Q 30/0205.  Because the originally filed claims were elected by original presentation, the currently presented claims directed to a distinct invention is a shift in invention, and thus is non-compliant. Examiner suggests filing a divisional or continuation application to advance prosecution.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, 6, 7, 13, 16, and 17 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715  

/JAMES B HULL/Primary Examiner, Art Unit 3715